Citation Nr: 0813792	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  95-12 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The appellant had National Guard service from February 1981 
to April 1997.  He served on inactive duty for training 
(INACDUTRA) on December 6, 1981, and from April 17, 1993 to 
April 18, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
San Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.

The appellant requested the opportunity to present testimony 
in support of his claim at a personal hearing before a 
hearing officer at the RO.  Such a hearing was scheduled for 
December 1999.  The appellant was notified of the scheduled 
time and place but failed to appear for the hearing.  Thus, 
the Board considers the request for a hearing to have been 
withdrawn.

In December 2005, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The appellant's spinal stenosis is a congenital condition 
that pre-existed his INACDUTRA periods in December 6, 1981, 
and from April 17, 1993 to April 18, 1993.

2.  The appellant did not experience superimposed back 
disability during his December 6, 1981 period of INACDUTRA.

3.  There is no competent medical evidence showing that the 
appellant's congenital back disability underwent an increase 
in severity beyond its natural progression during his periods 
of INACDUTRA in December 6, 1981, and from April 17, 1993 to 
April 18, 1993.  


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1113, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied in letters sent 
to the appellant in July 2001 and January 2006.  
Collectively, these letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Also, the appellant was essentially asked to 
submit pertinent evidence that he has in his possession.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an October 2006 supplemental statement of 
the case after the notice was provided.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from San Juan and Boston, and records from the Social 
Security Administration (SSA).  The record also contains 
records from Cidra Migrant Health Project.  The appellant was 
afforded VA medical examinations in conjunction with the 
claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria -Service Connection

The appellant is seeking service connection for a chronic 
back disability.  In general, service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007).  Service connection may also be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c).  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).   Further, where 
during service, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).

The term "active military, naval, or air service" includes 
any period of INACDUTRA during which the individual concerned 
was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a CVA occurring during such 
training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(a) (2007).  The term "INACDUTRA" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.6(d) (2007).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002 & Supp. 2007).  To 
establish status as "veteran" based on INACDUTRA, a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period of INACDUTRA.  38 U.S.C.A. §§ 101(2), (24) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Presumptive periods do not apply to INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally 
Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado- 
Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

Here, the appellant attributes his current back disability to 
two events:  a 1981 period of INACDUTRA, and a 1993 period of 
INACDUTRA.  By way of history, according to DA Form 2173, the 
appellant was on INACDUTRA on December 6, 1981, at which 
time, he complained of low back pain after falling in the 
latrine while on latrine duty.  The associated treatment 
records show evidence of tenderness in the low back area.  X- 
rays of the back were negative.  Follow-up visit revealed no 
significant findings; assessment was low back pain.

The appellant again reported for INACDUTRA from April 17, 
1993 to April 18, 1993.  During that time period, he 
participated in a physical training event and was 
subsequently referred to the clinic for evaluation after 
complaining of right hip and low back pain.  Shortly 
thereafter, in July 1993 and October 1993, a computer 
tomography (CT) scan and a magnetic resonance imaging (MRI) 
scan report showed evidence of congenital spinal stenosis, 
secondary to short broad pedicles and degenerative disc 
disease of the lumbar spine.  

According to a November 1997 Social Security Incapacity 
Determination report, impressions were chronic low back pain; 
congenital spinal stenosis; and mild degenerative disc 
disease. 

In September 1998, a VA examiner determined that the 
appellant's degenerative disc disease with radiculopathy had 
no relation with his 1981 injury during INACDUTRA.  In 
arriving at such opinion, the examiner noted that after the 
appellant's 1981 fall, he did not again complain of low back 
pain until 1993.

According to a May 1999 Disability Determination and 
Transmittal report, the Social Security Administration (SSA) 
deemed the appellant disabled as of August 29, 1996 on 
account of his spondyloarthritis; and a secondary diagnosis 
of congenital spinal stenosis.

In November 2003, the appellant underwent another VA 
examination.  After reviewing the claims folder, the VA 
examiner found that the appellant's back disability was not 
likely related to service.  In arriving at his opinion, the 
examiner stated that the appellant's back problems had their 
onset prior to the 1993 back injury during INACDUTRA.  The 
examiner further stated that the appellant's 1981 fall during 
INACDUTRA resolved after treatment because the appellant 
denied, according to reports of medical history, having had 
any recurrent back pain until 1995.

Pursuant to the Board's December 2005 remand, the appellant's 
claims folder was referred for another etiology opinion to 
ensure that the record contained an opinion based on a review 
of all evidence of record.  In this regard, a VA examiner in 
January 2006 reviewed the appellant's entire claims folder, 
to include the records from the Cidra Migrant Health Project, 
and concluded that the appellant's  December 1981 back pain 
pre-existed his 1993 injury, however, the examiner concluded 
that that back pain was acute, resolving with treatment.  The 
examiner also pointed out that the appellant was born with a 
congenitally small lumbar spinal canal which makes him prone 
to suffer from disc disease, radiculopathy, cauda equine 
syndrome, muscle spasm, and DJD.  The examiner concluded that 
the appellant's preexisting congenital lumbar spine 
disability was not aggravated by the 1993 injury.  

On review, the Board finds that the appellant is not entitled 
to service connection for a chronic back disability.  In this 
regard, the Board finds most probative the January 2006 VA 
opinion, in that the examiner had the benefit of a thorough 
review of the entire claims folder.  The January 2006 
examiner concluded that the appellant's 1981 INACDUTRA injury 
pre-existed, but was not aggravated, by his 1993 INACDUTRA 
event.  The examiner explained that the appellant was 
diagnosed with an acute episode of pain in conjunction with 
the 1981 injury, which ultimately resolved.  The examiner 
also concluded that the appellant's pre-existing congenital 
disability was not aggravated by service.  

The Board acknowledges the representative's February 2008 
argument to the effect that the January 2006 opinion is 
inadequate because the examiner stated that the appellant 
received no treatment for a low back condition for several 
years after the 1981 event.  However, review of the January 
2006 VA opinion shows that the examiner acknowledged that, 
subsequent to the 1981 event, the appellant had several 
evaluations at Fort Buchanan and was given treatment during 
an acute episode of low back pain with resolution.  The 
examiner also noted that the appellant sought treatment for 
his low back pain from a private medical provider in 1983 or 
1984.  Further, the evidence shows that the appellant was 
diagnosed with pain, not a back disability, in connection 
with his 1981 fall.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
259 F. 3d 1356 (Fed. Cir. 2001).   

The representative, in his February 2008 statement, also 
indicated that while the Board has focused on whether the 
appellant's congenital disability was aggravated by his 1993 
INACDUTRA event, it has not considered whether the 
appellant's congenital disability was aggravated by his 1981 
INACDUTRA injury.  Again, the Board emphasizes that the 
medical evidence demonstrates that the appellant was only 
diagnosed with low back pain after his 1981 fall; as there is 
no evidence of a superimposed disability as a result of the 
1981 INACDUTRA event, service connection may not be warranted 
on the basis that the appellant's congenital back disability 
was aggravated by his 1981 INACDUTRA injury.  VAOPGCPREC 82-
90 (July 18, 1990).
 
Lastly, the representative argued that the January 2006 VA 
examiner did not provide complete rationale when concluding 
that the appellant's congenital spinal stenosis was not 
aggravated during his 1993 INACDUTRA injury.  However, the 
Board finds that the January 2006 examiner did provide 
adequate rationale by specifically stating that the 
appellant's congenitally small lumbar spinal canal makes him 
prone to suffer from disc disease, radiculopathy, cauda 
equine syndrome, muscle spasm, and degenerative joint 
disease. 
 
The Board also notes that the September 1998 and November 
2003 VA examiners concluded that the appellant's current back 
disability is not related to his periods of INACDUTRA at 
issue.  The record does not contain a medical opinion 
favorable to the appellant's claim.  

The determination by the SSA that deemed the appellant 
disabled due to spondyloarthritis, and a secondary diagnosis 
of congenital spinal stenosis
beginning in August 1996 does not further the appellant's 
service connection claim since it is based on different 
standards and does not find that the appellant's back 
disability is related to his military service.

In denying the claim, the Board acknowledges that the 
appellant is competent to describe his back symptomatology.  
See Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disorder (i.e. that his pre-existing 
disability was aggravated by service beyond its natural 
progression) because he has not been shown to have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The preponderance of the evidence is against the appellant's 
service connection claim for a low back disability.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


